DETAILED ACTION
	The instant application is a national stage entry of PCT/US2019/016841, filed 06 February 2019, which claims priority to US Provisional Application No. 62/626,955, filed 06 February 2018.
	The preliminary amendment filed 06 August 2020 is acknowledged. Claims 1-21 and 60 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The recitation “wherein the patient becomes pregnant after initiating the treatment” in instant claim 2 renders the claim herein indefinite. Instant claim 1, from which claim 2 depends, is drawn towards treating a pregnant patient. The scope of claim 2, however, includes treating a patient before they become .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14, 15, 17, 19-21 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (J. Med. Genet., 2017, vol. 54, no. 4, pp. 288-296, Epub 2016 November 10, cited in PTO-892) in view of Tasci et al. (Iranian Journal of Kidney Diseases, September 2015, vol. 9, no. 5, pp. 406-408, cited in PTO-892).
Hughes et al. teach migalastat was found to be a suitable monotherapy alternative to intravenous enzyme replacement therapy (ERT) for patients with Fabry disease following an 18-month open label comparison between migalastat and ERT (title, abstract, and p.289, Study design and participants). In the ERT group, patients were given 0.2 mg/kg intravenous agalsidase alpha or 1.0 mg/kg intravenous Study design and participants). Hughes et al. found 29% of patients treated with migalastat experienced renal, cardiac or cerebrovascular events during the 18-month treatment period compared to 44% for ERT group (p.292, first para). Hughes et al. concluded migalastat is safe and was well tolerated, with no clinically relevant side effects (p.294, third para). 
While Hughes et al. teach migalastat is an effective therapy in female patients having Fabry disease, Hughes et al. do not expressly disclose administering migalastat to a pregnant patient. 
	Tasci et al. teach an enzyme replacement therapy (ERT) was found to be safe during pregnancy (abstract). Tasci et al. teach administering agalsidase-beta to a 26 year old woman diagnosed with Fabry disease (p.406, Case Report). Tasci et al. teach started therapy 8-weeks pregnant, with 1mg/kg infusions every 2 weeks (p.407, left col, first para). Tasci et al. teach the woman gave birth to a health girl at week 40 with no malformation. Tasci et al. teach treating a patient with 1mg/kg infusions every 2 weeks, and who did not know she was pregnant until her 2nd month of treatment (p.407, Case 2). Tasci et al. teach the patient continued treatment and gave birth to a healthy girl at 40 weeks. Tasci et al. suggest possible risks associated with therapy during pregnancy, in that the patients in case 1 and case 2 expressly accepted any possible risks prior to continuing treatment. Tasci et al. teach intravenous ERT of either agalsidase alpha or agalsidase beta were effective in the treatment of Fabry disease (p. 407, Discussion). Tasci et al. teach researchers have been reporting successful uneventful pregnancy outcomes in patients receiving ERT since 2005 (p.407, last para). Tasci et al. conclude the benefits of enzyme replacement therapy are well known, and should be continued during pregnancy since recurrence of symptoms might occur when therapy is stopped (p.408). 

One having ordinary skill in the art would have been motivated to administer 150 mg migalastat HCl once every other day to a pregnant patient having Fabry disease because Tasci et al. found ERT was successfully administered to pregnant women having Fabry disease who delivered healthy babies at 40 weeks (without birth defects) wherein Hughes et al. teach migalastat is a suitable alternative to ERT. In addition, migalastat was found to be safe, well tolerated and had fewer renal, cardiac or cerebrovascular events during the 18-month treatment period compared to 44% for ERT group. 
The skilled artisan would have been further motivated to administer migalastat over ERT to a pregnant women having Fabry disease because migalastat chaperones α-galactosidase (α-Gal) to lysosomes, which may mimic natural enzyme trafficking better resulting in more constant α-Gal activity than biweekly ERT infusions. In addition, the skilled artisan would have been motivated to administer migalastat over ERT because it can be administered orally, which is an easier form of administration than intravenous infusions. 
With respect to treatment initiation, the skilled artisan would have been motivated to initiate migalastat before the patient becomes pregnant, and administered during a first trimester and/or second trimester because Tasci et al. teach symptoms can recur if therapy for Fabry disease is interrupted. In addition, Tasci et al. teach treating pregnant patients having Fabry disease during the first and second trimester and throughout pregnancy was done and resulted in the delivery of healthy term babies without birth defects. The time frame of ERT treatment taught by Tasci et al. encompasses the first, second and third trimester and reads on instant claims 17 and 19-21. 

One having ordinary skill in the art would have been motivated to administer migalastat whether or not the patient was utilizing effective birth control during treatment because migalastat is indicated as useful in treating Fabry disease regardless of pregnancy status, wherein Hughes et al. do not expressly disclose whether birth control usage excluded patients. Thus, birth control usage does not appear to be important or contraindicated. 
One having ordinary skill in the art would have been motivated to discontinue treatment upon becoming pregnant because Tasci et al. suggest possible risks associated with therapy during pregnancy, in that the patients in case 1 and case 2 expressly accepted any possible risks prior to continuing treatment. This teaching by Tasci et al. imply that some pregnant women may choose to discontinue treatment to minimize any possible risks that may occur during pregnancy. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. and Tasci et al. as applied to claims 1-11, 14, 15, 17, 19-21 and 60 above, and further in view of Castelli et al. (US 2016/0324839, cited in PTO-892).
Hughes et al. do not expressly disclose 123 mg migalastat free base (instant claims 12 and 13). 
Tasci et al. teach as discussed above. 
Castelli et al. teach a method of treating Fabry disease in a patient, the method comprising administering to the patient a formulation comprising an effective amount of 1-deoxygalactonojirimycin salt every other day, wherein the effective amount is about 123 mg free base equivalent (claims 14 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer 123 mg FBE of migalastat once every other day because Castelli et al. teach it is as an alternative dosage to 150 migalastat HCl once every other day regimen for the treatment of the same disease, Fabry disease. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623